In a proceeding pursuant *547to Family Court act article 4, the father appeals from an order of the family Court, Westchester County (Bellantoni, J.), dated September 22, 1994, which denied his objections to an order of the same court (Mrsich, H.E.), entered July 8, 1994, which, after a hearing, denied his petition for a downward modification of child support.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contentions, he failed to meet his burden by establishing a change in circumstances sufficient to warrant a downward modification of child support (see, Family Ct Act § 461 [b] [ii]; Matter of Staffanell v Staffanell, 220 AD2d 751). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.